Citation Nr: 0700748	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was most recently before the Board in 
June 2005.  The veteran appealed the Board's June 2005 denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated August 22, 2006, the Court vacated 
the Board's June 2005 denial and remanded this matter to the 
Board for compliance with the instructions included in the 
August 2006 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of an August 2006 
Joint Motion for Remand.  As discussed in the August 2006 
Joint Motion for Remand, the veteran informed VA that he had 
been treated for a suicide attempt at the VAMC in 
Murfreesboro, TN, in 1975 and 1976.  The veteran provided 
this information in correspondence dated July 2004 and 
September 2004.  The veteran also informed VA that he had 
been treated for a previous attempted suicide a few months 
after his discharge from service in May 1973.  With regard to 
the earlier medical treatment, the veteran reported that the 
"charity hospital" was located in Meridian, MS, and the 
veteran reported the specific name the veteran was using at 
the time of that treatment.  This information was provided by 
the veteran's September 2004 correspondence.

There has been no attempt to obtain the pertinent records 
from the VAMC in Murfreesboro, TN or from the hospital 
described by the veteran in Meridian, MS.  Thus, in 
accordance with the August 2006 Joint Motion for Remand, 
additional development must be accomplished.

Moreover, the August 2006 Joint Motion for Remand observes 
that the record indicates the veteran was in receipt of 
Social Security Administration (SSA) disability benefits 
since 1987.  This SSA determination was referenced by the 
veteran in his September 2004 correspondence.  The United 
States Court of Appeals for Veterans Claims has indicated 
that medical records upon which an award of Social Security 
disability benefits has been predicated are relevant to VA 
claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Efforts to 
obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and SSA records.  See Counts v. 
Brown, 6 Vet.App. 473 (1994); see also Martin v. Brown, 4 
Vet.App. 136, 140 (1993) (in deciding a claim for an 
increased rating, the SSA's decision is 'pertinent' to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet.App. 363, 370 (1992)).  Thus, the Board must 
obtain all of the records pertaining to the SSA decision as 
such records may be relevant to the claims for VA benefits.  
See Collier v. Derwinski, 1 Vet.App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the 
veteran's medical records from the VAMC in 
Murfreesboro, TN, from 1975-1976.  The RO 
should take into account both of the names 
the veteran reports having used around 
that time, as originally reported in the 
September 2004 correspondence.  If the 
VAMC reports that there are no such 
medical records or that the veteran's 
records cannot be located or have been 
destroyed, then the file should be 
formally documented to that effect to show 
VA's compliance with the Court Order.

2.  The RO should attempt to locate and 
obtain the veteran's 1973 post-service 
medical records from the hospital 
described as being located in Meridian, 
MS.  The RO should take into account both 
of the names the veteran reports having 
used around that time, as originally 
reported in the September 2004 
correspondence.  If the veteran's records 
cannot be located or have been destroyed, 
then the file should be formally 
documented to that effect to show VA's 
compliance with the Court Order.

3.  The RO should attempt to obtain the 
veteran's Social Security records, to 
include both administrative records 
associated with any claim(s) for 
disability benefits, as well as medical 
records relied upon.  It is imperative 
that the RO obtain a response from the 
Social Security Administration.  If the 
Social Security Administration reports 
that there has been no disability claim 
made or that the veteran's Social Security 
records cannot be located or have been 
destroyed, then the file should be 
formally documented to that effect to show 
VA's compliance with the Court Order. 

4.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue on 
appeal.  If the claim remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


